Citation Nr: 1531296	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-00 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for coronary artery disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active service from June 1962 to June 1970.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A notice of disagreement (NOD) was submitted in April 2007; a statement of the case (SOC) was issued in December 2007; a VA Form 9 (substantive appeal) was received in January 2008, and supplemental statements of the case (SSOC) were issued in October 2008, August 2012, and October 2014.

In February 2006, the Veteran filed an increased rating claim for his service-connected coronary artery disease, which was then evaluated as noncompensable. By an April 2006 decision, the RO increased this evaluation to 30 percent effective December 21, 2005.

The case was previously remanded in December 2011 and in June 2014. At the time of the Board's December 2011 decision, the record did not include recent VA outpatient treatment records and the most recent VA examination was in 2008.  See December 2011 Board decision.  Thereafter, the Board remanded the matter in June 2014 as the latest VA examination did not conduct contemporaneous diagnostic tests to ascertain the current severity of the Veteran's coronary artery disease.  See June 2014 Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking an increased rating for his service-connected coronary artery disease, currently evaluated as 30 percent disabling.  After a thorough review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regrettably, the Board's review of the record from after the June 2014 remand indicates that another remand is necessary.  The Board apologizes to the Veteran for the continued delay of the resolution of his claim. 

The purpose of the June 2014 remand was to obtain up-to-date VA treatment records and to schedule a new VA examination complete with new diagnostic tests and studies, including an echocardiogram, myocardial perfusion test, and stress test.  See June 2014 Board decision.  The remand instructions also required the VA examiner to comment on all pertinent symptomatology and findings in detail and report the Veteran's complaints of dyspnea, fatigue, angina, and dizziness.  Id.  However, the examination was not compliant with the Board's remand orders.  

The Veteran was afforded a VA examination in July 2014, but instead of conducting contemporaneous testing as required by the remand instructions, the examiner listed findings based on past diagnostic tests, such as an August 2013 echocardiogram test, an August 2013 EKG, and an August 2013 stress test.  See July 2014 VA examination.  Moreover, the VA examiner did not conduct a myocardial perfusion test, despite the Board having noted in the June 2014 remand decision that the last myocardial perfusion test relied upon in a VA examination was from 2008.  See June 2014 Board decision.  In addition, the July 2014 VA examination is silent as to the Veteran's current complaints of dyspnea, fatigue, angina, or dizziness.  See July 2014 VA examination.  The Board notes that this lack of commentary as to these symptoms, particularly dyspnea, is striking in light of the Board having identified that the Veteran reported a worsening of dyspnea in August 2013.  See June 2014 Board decision.  Accordingly, a new VA medical examination is in order to determine the current extent of the symptomatology of the Veteran's service-connected coronary artery disease.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Additionally, a review of the Veteran's claims file reveals that the most recent VA outpatient treatment records in the file are from August 2014.  However, a review of the record indicates that the Veteran was admitted into a VAMC in December 2014, but materials concerning this hospitalization are missing.  See December 2014 VAMC report of hospitalization.  As these treatment records may impact the Veteran's claim for entitlement to an increased rating, remand is required for the RO to obtain and associate all VA treatment records since August 2014 pertaining to the Veteran's coronary artery disease with the claims file.

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records, including

Any and all VAMC outpatient treatment records related to the Veteran's December 10, 2014 VAMC hospitalization.

2. Afford the Veteran a VA examination to determine the severity of his coronary artery disease.

The examiner is asked to complete new diagnostic tests and studies, to the extent possible, at the time of the examination, to include

a) a myocardial perfusion test; and

b) an echocardiogram; and

c) a stress test.

The examiner should identify and completely describe all current symptomatology, to include in detail the Veteran's complaints of the following symptoms:

a) dyspnea; and 

b) fatigue; and

c) angina; and

d) dizziness.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.104 , Diagnostic Codes 7005 through 7107. 

3. The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4. After completion of the above, the RO must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




